TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-01-00728-CV



Lynn Allen Nobles, Appellant

v.


Security State Bank and Trust, Appellee






FROM THE DISTRICT COURT OF LLANO COUNTY, 33RD JUDICIAL DISTRICT

NO. 12,192-A, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING 



O R D E R

PER CURIAM

	On February 25, 2002, appellant Lynn Nobles filed a motion stating that the parties
had resolved their dispute and requesting that this Court dismiss the appeal and vacate the underlying
district-court judgment.  Alternatively, Nobles asked that this Court grant him an extension of time
to file his appellant's brief.  Appellee Security State Bank responded to Nobles's motion stating that
the parties agreed to a dismissal of the appeal but that the parties had not agreed to a dismissal of the
underlying district-court cause and that it opposed entry of a judgment by this Court that would set
aside the final judgment rendered in its favor. Further, Security State Bank responded that it did not
oppose Nobles's request for an extension of time to file his brief.
	We overrule Nobles's motion to dismiss the appeal and vacate the underlying
judgment without prejudice to the parties filing a joint motion to dismiss the appeal.  Further,
Nobles's motion for an extension of time to file his appellant's brief is granted until April 22, 2002.

Before Chief Justice Aboussie, Justices B. A. Smith and Yeakel
Do Not Publish